Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 ARTICLES OF AMENDMENT OF WASHINGTON BANKING COMPANY (FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A) Washington Banking Company , a corporation organized and existing under the laws of the State of Washington (the  Corporation ), in accordance with the provisions of Chapter 23B.10 and Section 23B.06.020 of the Revised Code of Washington thereof, does hereby certify and submit for filing these Articles of
